Title: To George Washington from John Kirkpatrick, 6 July 1758
From: Kirkpatrick, John
To: Washington, George



Dear Sir
Winchester 6th July 1758

I received your very welcome favour from Pearsals—and embrace your kind offers of Correspondence, with the highest pleasure—truely sensible of the Honour you do me.
The disapointment I met with in not seeing you before marchg gave me much concern—and your necessary hurry, plague and perplexities—attending the preparations for the field—plead an excuse for not writing you—satisfied of your dispositions to think me uncapable of declining a Friendship which every Motive of Gratitude bids me esteem in the warmest manner—and this kind instance Confirms me, I share your friendly regard—in condescending to Communicate your intelligence, and make me a Correspondant—’tis a favour I greatly Value—and will omit no means on my part to continue and Establish a lasting intercourse.
You have no doubt, many disagreable & fatiguing Matters to engage with—’tis the case of a Military profession—which your good sense and prudence enables you to support wt. wonder—By this time I suppose You [are] at Rays town—from whence a Road we hear is to be open’d to Fort Cumberland—and thro’ that Fort the Rout of Your Army is intended—we are also told the General is got to the Camp—tho’ Report’s are very false.
Our news here and below—are very triffling—Election of Burgesses take up the whole talk at present—this County Chuse

their Representatives the 24th inst.—when your presence will avail Vastly to accomplish your point—the promises of the Vulgar are too precarious to build your hopes upon—unless you coud Attend to influence their performance—they entertain a notion of the inconvenience you lye under of attending the Assembly and defending them at the sametime—but, you coud Speedily reconcile that paradox was it suitable to be here.
The candidates for Fairfax are Colo. Mason—Chas Broadwater and Geo. Johnston—the days of Election for Loudoun & Fairfax happen both the 20th—which will weaken Colo. Lee’s interest, & it is thought occasion him to be Dropt.
Yesterday 120 North Carolina Men arrived here—they waite orders, for Some necessarys to enable them for following you—Winchester has lost its attractions wt. me, since your departure—All are Dull & dead—Tho’ the Court call’d me hither—on Business yet I am uneasy to begone—When Your Complements shall be duely deliverd your Friends—Continue Your Correspondence & believe me unfeign’dly Dr Colo. Your Sincere Servt & Obliged

Jno. Kirkpatrick

